Citation Nr: 0312194	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-05 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for loss of vision 
(blindness) in the left eye.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and family


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to June 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This matter has previously come before the Board.  In 
February 2001, the Board remanded the case to the RO for 
further development.  In July 2002, the Board remanded the 
case.  

The veteran was afforded a hearing before a hearing officer 
at the RO in September 1999.  He was afforded a travel board 
hearing before the undersigned Veterans Law Judge in January 
2002.  A transcript of each of the hearings has been 
associated with the claims folder.  


FINDINGS OF FACT

1.  The veteran underwent left eye cataract surgery at a VA 
Medical Center (VAMC) in February 1994.  

2.  Left eye cataract surgery resulted in pigmentary 
dispersion.  

3.  Pigmentary dispersion was not a reasonably foreseeable 
complication of cataract surgery.  

4.  Left eye cataract surgery, which resulted in pigmentary 
dispersion, caused additional disability, to include 
blindness in the left eye.  


CONCLUSION OF LAW

The veteran suffered loss of vision (blindness) in the left 
eye as a result of VA treatment.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.358, 3.800 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

The provisions of 38 U.S.C.A. § 1151 (West 2002) provide that 
where there is no willful misconduct by the veteran, as in 
this case, additional disability resulting from a VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and  (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable

While the statute requires a causal connection, not every 
additional disability is compensable because 38 C.F.R. § 
3.358(c) (2002) provides that it is necessary to show that 
additional disability is actually the result of a disease or 
injury or aggravation of an existing disease or injury and 
not merely coincidental therewith.  Compensation is not 
warranted for the continuance or natural progress of a 
disease or injury.

The VA regulations with respect to claims for benefits under 
38 U.S.C.A. § 1151 provide:  In determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, the following considerations will 
govern:  
 
(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  
 
(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  
 
(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  
 
(4) When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  




VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  The Board notes 
that any defect in the VA's duty to notify and assist the 
veteran is rendered moot, as the claim is herein granted.  

Factual Background

The record reflects that the veteran underwent left eye 
cataract surgery in February 1994.  Following the surgery, he 
developed left eye complications, to include pigmentary 
dispersion and severe secondary glaucoma, causing blindness.  

On VA examination in October 1999, the examiner stated that 
the C-file had been reviewed.  The report of examination 
notes that the veteran had light perception in the left eye.  
The report of examination notes the veteran's history of 
prolonged left eye phacoemulsification in February 1994 and 
that he had moderately severe postoperative inflammatory 
changes, which caused a pigmentary dispersion glaucoma in the 
left eye.  In May 1994, he underwent a left eye 
trabeculectory with mitomycin.  A postoperative hyphema and 
conjuctiviolimbal epithelial wound leak developed.  He 
underwent surgical revision of the failed trabeculectomy.  
The examiner noted that on follow-up in March 1995, the 
veteran had discontinued all glaucoma medication, which was a 
decision he had himself made.  Upon resuming use of glaucoma 
medication, eye pressure remained around 10 to 14 in the left 
eye.  The report notes that the vision was light perception 
due to advanced glaucomatous optic atrophy and psudophakic 
bullous keratopathy.  

On VA examination in September 2001, the examiner stated that 
the C-file had been reviewed.  The examining physician 
reported that the veteran had had complications following his 
cataract surgery and that the veteran had been treated 
appropriately by the VAMC.  The report of examination notes 
that the veteran had lost most useful vision in his left eye 
because of poor compliance with his topical medications and 
refusal of further surgery.  The examiner opined that the 
veteran's loss of vision in the left eye was not a result of 
carelessness, negligence, a lack of proper skill, error in 
judgment, or other fault on the part of VA.  

In a September 2002 VA opinion, the examiner stated that 
pigmentary dispersion glaucoma was not a reasonably 
foreseeable complication of cataract surgery.  The opinion 
notes that the informed consent for the cataract surgery was 
comprehensive and included loss of eye.  The examiner stated 
that the veteran was noncompliant with recommendations for 
surgery and use of prescribed medications, as well as in 
regard to scheduled follow up visits.  

Analysis

The veteran asserts that loss of vision in the left eye is a 
result of cataract surgery at a VAMC.  We agree.  

Initially, the Board notes that some the VA physicians have 
reported that the veteran was noncompliant with post-surgical 
treatment.  Although this may be true, neither the RO nor a 
physician has made a determination there was willful 
misconduct on the veteran's part.  Furthermore, section 3.158 
precludes benefits when the proximate cause of an injury is a 
failure to follow instructions.  In this case, there was, at 
best, a failure to follow instructions after the injury 
rather than the failure being the proximate cause of the 
vision loss.  

It is undisputed that left eye cataract surgery resulted in 
pigmentary dispersion.  Thus, the question in this case is 
whether pigmentary dispersion, which resulted in additional 
disability, to include left eye blindness, was a reasonably 
foreseeable result of left eye cataract surgery.  We find 
that is was not.  The September 2002 VA opinion specifically 
states that pigmentary dispersion was not a reasonably 
foreseeable result of the left eye cataract surgery.  

To the extent that it has been asserted that the surgical 
consent form was broad enough to encompass the loss of an 
eye, such does not mean that every potential end result is a 
reasonably foreseeable event.  Stated differently, while 
blindness or loss of an eye may have been reasonably 
foreseeable, the cause of such additional disability, 
pigmentary dispersion, was not.  The September 2002 examiner 
has specifically determined that the particular cause of this 
veteran's blindness, pigmentary dispersion, was not 
reasonably foreseeable.  Although the veteran failed to 
follow instructions, the damage (injury) preexisted his 
failure; thus such failure does not preclude benefits.  

The Board again notes that the pigmentary dispersion and 
glaucoma existed prior to the veteran's failure to follow 
directions.  Thus, a failure to follow instructions could not 
have been the proximate cause of either the dispersion or the 
glaucoma.  If the Department had wanted to preclude 
aggravation of an injury based on a failure to follow 
instructions, the regulation could have been so drafted.  The 
evidence is in favor of the claim.  Consequently, the veteran 
is entitled to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability in 
association with 1994 left eye cataract surgery at a VAMC.  


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
blindness in the left eye is granted.  

____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

